Fourth Court of Appeals
                                      San Antonio, Texas
                                             January 5, 2015

                                          No. 04-14-00856-CV

                                    IN RE Ropal ANDERSON,
                                 Gerald Busch and Hortencia Morales

                                   Original Mandamus Proceeding 1

                                                 ORDER

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

        On January 2, 2015, relators filed a second emergency motion for temporary relief in this
mandamus proceeding. The court has considered relators’ motion, and the response and reply of
the parties. Relators’ second emergency motion for temporary relief is DENIED.

           The petition for writ of mandamus remains pending before the court.


           It is so ORDERED on January 5th, 2015.                             PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI, styled In re Matthew Hileman, pending in the 288th Judicial
District Court, Bexar County, Texas, the Honorable David A. Canales presiding.